Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 1 of 15




EXHIBIT A
                  Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 2 of 15

In the Superior Court of the State of Arizona
In and For the County of Maricopa
                                                                 Is Interpreter Needed?        Yes         El No

Case Number CV2019-008829                                        If yes, what language(s):


CIVIL COVER SHEET- NEW FILING ONLY
         (Please Type or Print)


Plaintiff's Attorney Sara Siesco

Attorney Bar Number 027803


Plaintiff's Name(s): (List all)        Plaintiff's Address:                         Phone #:                 Email Address:
Robert Griffith               8927 E. Carlton Avenue Mesa, AZ 85208                480-635-6980        rg09051983@gmail.com




(List additional Plaintiffs on page two and/or attach a separate sheet).



Defendant's Name(s): (List All)
Target Stores, Inc., a Minnesota corporation




(List additional Defendants on page two and/or attach a separate sheet)




                 RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
 IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an "X" next to the discovery tier
                to which the pleadings allege the case would belong under Rule 26.2.


111 Amount Claimed $                                          111 Tier 1     111 Tier 2           Tier 3



                                       NATURE OF ACTION
 Place an "X" next to the one case category that most accurately describes your primary case. Any
 case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
                                         indicated above.


100 TORT MOTOR VEHICLE:
                                                                      0102 Property Damage*
0101 Non-Death/Personal Injury*                                       0103 Wrongful Death*

©Superior Court of Arizona in Maricopa County                  Page 1 of 3                                 CV1Of — 010119
  ALL RIGHTS RESERVED
                 Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 3 of 15CV2019-008829
                                                                                                   Case No.

110 TORT NON-MOTOR VEHICLE:                                     0158 Quiet Title*
                                                                0160 Forfeiture*
0111 Negligence*
                                                                0175 Election Challenge
O 112 Product Liability — Asbestos*
                                                                0179 NCC-Employer Sanction Action (A.R.S. §23-212)
0112 Product Liability — Tobacco*
0112 Product Liability — Toxic/Other*                           n180 Injunction against Workplace Harassment
                                                                [1181Injunction against Harassment
0113 Intentional Tort*
                                                                O 182 Civil Penalty
0114 Property Damage*
                                                                0186 Water Rights (Not General Stream Adjudication)*
[1115 Legal Malpractice*
                                                                n187 Real Property *
[1115 Malpractice — Other professional*
                                                                O       Special Action against Lower Courts
0117 Premises Liability*
                                                                        (See Lower Court Appeal cover sheet in Maricopa)
r1118 Slander/Libel/Defamation*
                                                                [1194 Immigration Enforcement Challenge
O 116 Other (Specify)
                                                                        (A.R.S. §§1-501, 1-502, 11-1051)

120 MEDICAL MALPRACTICE:                                        150-199 UNCLASSIFIED CIVIL:

0121 Physician M.D.*              0123 Hospital*                ▪       Administrative Review
0122 Physician D.0*               0124 Other*                           (See Lower Court Appeal cover sheet in Maricopa)
                                                                n150 Tax Appeal
130 & 197 CONTRACTS:                                                    (All other tax matters must be filed in the AZ Tax
                                                                        Court)
0131 Account (Open or Stated)*
                                                                [1155 Declaratory Judgment
O 132 Promissory Note*
                                                                0157 Habeas Corpus
[1133 Foreclosure*
                                                                0184 Landlord Tenant Dispute — Other*
0138 Buyer-Plaintiff*
                                                                0190 Declaration of Factual Innocence (A.R.S. §12-771)
0139 Fraud*
                                                                0191 Declaration of Factual Improper Party Status
n134 Other Contract (i.e. Breach of Contract)*                  0193 Vulnerable Adult (A.R.S. §46-451)*
0135 Excess Proceeds-Sale*                                      0165 Tribal Judgment
    Construction Defects (Residential/Commercial)*
                                                                0167 Structured Settlement (A.R.S. §12-2901)
        0136 Six to Nineteen Structures*
                                                                0169 Attorney Conservatorships (State Bar)
        0   137 Twenty or More Structures*
                                                                0170 Unauthorized Practice of Law (State Bar)
0197 Credit Card Debt (Maricopa County Only)*
                                                                0171 Out-of-State Deposition for Foreign Jurisdiction

150-199 OTHER CIVIL CASE TYPES:                                 O 172 Secure Attendance of Prisoner
                                                                0173 Assurance of Discontinuance
[1156 Eminent Domain/Condemnation*                              [1174 In-State Deposition for Foreign Jurisdiction
[1151Eviction Actions (Forcible and Special Detainers)*         7176 Eminent Domain— Light Rail Only*
0152 Change of Name                                             0177 Interpleader— Automobile Only*
O 153 Transcript of Judgment                                    0178 Delayed Birth Certificate (A.R.S. §36-333.03)
0154 Foreign Judgment                                           [1183 Employment Dispute- Discrimination*


@ Superior Court of Arizona in Maricopa County            Page 2 of 3                                    CV1Of - 010119
  ALL RIGHTS RESERVED
                 Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 4 of 15
                                                                                                       CV2019-008829
                                                                                            Case No.


0185 Employment Dispute-Other*                                    0163 Other*
0196 Verified Rule 45.2 Petition
                                                                                    (Specify)
0195(a) Amendment of Marriage License
0195(b) Amendment of Birth Certificate




                                             EMERGENCY ORDER SOUGHT


LI Temporary Restraining Order             0 Provisional Remedy         LII OSC                 0 Election Challenge

Fi Employer Sanction                       0 Other (Specify)




                                   COMMERCIAL COURT (Maricopa County Only)



0This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
    Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the
    Court's website at:
                 httos://www.superiorcourtmaricooa.00vicommercial-court/.




Additional Plaintiff(s):




Additional Defendant(s):




@ Superior Court of Arizona in Maricopa County            Page 3 of 3                              CV1Of - 019119
  ALL RIGHTS RESERVED
             Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 5 of 15




1               Sara A. Siesco (027803)
              Adrienne R. Jones (033184)
2              JONES I RACZKOWSKI PC
          2141 East Camelback Road, Suite 100
3            Phoenix, Arizona 85016-4723
           (602) 840-8787 Fax (602) 840-0425
4
              ssiesco@azpremiseslaw.com
5             ajones@azpremiseslaw.coin

6    Attorneys for Plaintiff

7                   SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
8    Robert Griffith, a single man;             NO.
                                                           U2019-008899
9
           Plaintiff;
                                                SUMMONS
10   v.
                                                    If you would like legal advice from a lawyer,
11                                                      contact the Lawyer Referral Service at
     Target Stores, Inc., a Minnesota                               602-257-4434
12   corporation;                                                         Or
                                                              VN/W. maricopal awyers.org
13
           Defendant.                                              Sponsored by the
14                                                         Maricopa County Bar ASSOCiatiOh

15         TO DEFENDANT(S): Target Stores, Inc.
16         You are hereby summoned and required to appear and defend in the above
17   entitled action in the above entitled court within TWENTY DAYS exclusive of the
18   day of service after service of this summons upon you if served within the State
19   of Arizona, and within THIRTY DAYS exclusive of the day of service if served
20   without the State of Arizona, and you are hereby notified that in case you fail so
21   to do, judgment by default will be rendered against you for the relief demanded in
22   the complaint.
23         Requests for reasonable accommodation for persons with disabilities must
24   be made to the division assigned to the case by party needing, accommodation or
25   his/her counsel at least THREE (3) JUDICIAL DAYS in advance of a scheduled
26   court proceeding. Requests for an interpreter for persons with limited English

     proficiency must be made to the division assigned to the case by the party needing
            Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 6 of 15




 1   the interpreter and/or translator or his/her counsel at least TEN (10) JUDICIAL
 2   DAYS in advance of a scheduled court proceeding.
 3         The name and address of the attorneys for the Plaintiff is:
4                                       Sara Siesco
                                     Adrienne R. Jones
 5
                                   JONES I RACZKOWSKI PC
 6                         2141 East Camelback Road, Suite 100
                              Phoenix, Arizona 85016-4723
 7

 8
           GIVEN UNDER MY HAND and the seal of the Superior Court of the State of
 9
     Arizona in and for said County this date:
10

11
                                         JEFF FINE
12
                                         Clerk of the Su
13
14                                                         SEP - 42019
15                                                         CLERK OF THE
                                         By                         K. NOSUPERIOR
                                                                          RTON
                                                                                  coi
16                                                               pRslifY etERK
                                        'Deputy Clerk
17

18

19

20

21
22

23

24

25

26
            Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 7 of 15




 1                Sara A. Siesco (027803)
                Adrienne R. Jones (033184)
2                JONES I RACZKOWSKI PC

3
          2141 East Camelback Road, Suite 100
             Phoenix, Arizona 85016-4723
                                                                       COpy
           (602) 840-8787 Fax (602) 840-0425
4                                                                       SEP - 4 2019
              ssiesco@azprerriiseslaw.com
 5            ajones@azpremiseslaw.com                                 CLERK OF Tlit $UNRIOR
     Attorneys for Plaintiff                                                 - 10076:4! COURT
6                                                                            DEPUrY04.41K

 7                    SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
 8   Robert Griffith, a single man;                NO.
 9                                                  COMPLAINV 2°19—°899
           Plaintiff;
10   V.
                                                    (Tort; Non-Motor Vehicle)
11
     Target Stores, Inc., a Minnesota
12   corporation;
13
           Defendant.
14

15         Plaintiff Robert Griffith alleges:
16         1.       Plaintiff Robert Griffith is a resident of Maricopa County, Arizona.
17         2.       Defendant Target Stores, Inc. is a Minnesota corporation that caused
18   an event to occur in Maricopa County, Arizona and is doing business in Maricopa
19   County, Arizona.
20         3.       Specifically, Defendant Target Stores, Inc. owned, possessed,
21   operated, and managed the retail store premises commonly known as "Target"
22   located at 1525 S. Power Rd. in Mesa, Maricopa County, Arizona on September
23   12, 2018.
24         4.       The actions, omissions, and conduct giving rise to this cause of action
25   occurred in Maricopa County, Arizona, and this Court has subject matter and
26
             Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 8 of 15




 1    personal jurisdiction. Venue is appropriate in Maricopa County pursuant to A.R.S.

 2    §12-401.

 3          5.    Defendant Target Stores, Inc., as the owner, possessor, operator, and

 4    manager of the retail store premises commonly known as "Target" located at

 5    1525 South Power Road in Mesa, Maricopa County, Arizona on September 12,

 6    2018, had an affirmative duty to maintain the premises in reasonably safe

 7    condition as to invitees and delegation of that duty does not relieve Defendant

 8    from their affirmative duty.

 9          6.    On September 12, 2018, at Defendant Target Stores, Inc.'s, retail

10    premises commonly known as "Target" located at 1525 South Power Road in

'11   Mesa, Maricopa County, Arizona, Plaintiff Robert Griffith, a disabled man in a

12    wheel chair, was injured as a direct and proximate result of an unreasonably

13    dangerous condition,' specifically an unstable dining room chair display stocked at

14    the edge of an elevated merchandise shelf, as to which Defendant Target Stores,

15    Inc. created, had actual or constructive notice, or was otherwise negligent in

16    allowing to be present on the premises.

17          7.     Specifically, on September 12, 2018, a dining room chair display fell

18    from a merchandise shelf striking Plaintiff Robert Griffith in the back causing him

19    to fall out of his wheelchair and onto the ground. As a result, Plaintiff sustained

20    injuries including but not limited to right elbow injuries requiring surgical repair and

21    right knee injuries.

22          8.     Plaintiff has incurred health care expenses for treatment of the injuries

23    caused by Defendant's negligence, and Plaintiff may continue to incur such

24    expenses.

25

26
            Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 9 of 15




 1         9.    Plaintiff has experienced pain, discomfort, suffering, annoyance,
 2   mental and emotional distress, loss of enjoyment of life, and other types of general
 3   damage because of the injuries caused by Defendant's negligence, and Plaintiff
 4   may continue to experience such general damages in the future; the exact amount
 5   of Plaintiff's general damages is undetermined, but in excess of the jurisdictional
 6   minimum of this Court.
 7         10.   Plaintiff further alleges his total claimed damages qualify this matter
 8   as a Tier 2 case pursuant to Rule 8(b)(2) and Rule 26.2(c) of the Arizona Rules of
 9   Civil Procedure.

10         WHEREFORE, Plaintiff requests judgment against Defendant for reasonable
11   compensatory damages in excess of this Court's jurisdictional minimum, taxable
12   costs, and all other appropriate relief.
13         DATED this          day of September, 2019.
14                                         JONES I RACZKOWSKI PC
15
16
                                           By SaFa Siesco
17
                                           Adrienne R. Jones
18                                         Attorneys for Plaintiff
19

20
21

22

23
24

25

26
             Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 10 of 15


                                                                            SEP r 4 2019
  1                Sara Siesco (027803)                                      CLERK OF THE SUPERIOR COURT
               Adrienne R. Jones (033184)                                             K. NORTON
  2             JONES I RACZKOWSKI PC                                               DEPUTY CLERK
           2141 East Camelback Road, Suite 100
  3           Phoenix, Arizona 85016-4723
            (602) 840-8787 Fax (602) 840-0425
  4
               ssiesco@azpremiseslaw.com
  5            ajones@azpremiseslaw.com

  6    Attorneys for Plaintiff

  7                  SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
  8    Robert Griffith, a single man;                   NO.
  9
                                                                 CV20 1 9-002.929
            Plaintiff;
                                                        CERTIFICATE OF NON-COMPULSORY
 10
                                                        ARBITRATION
 11
       Target Stores, Inc., a Minnesota
 12    corporation;                                     (Tort; Non-Motor Vehicle)
 13
             Defendant.
 14

 15          The undersigned certifies the largest award sought by the Plaintiff, including
 16    punitive damages, but excluding interest, attorneys' fees and costs does exceed
 17    the limits set by Local Rule for compulsory arbitration, and certifies this case is
-.18   not subject to compulsory arbitration as provided by Rules 72 through 76 of the
 19    Arizona Rules of Civil Procedure.
 20          DATED this          day of September, 2019.
 21                                              JONES I RACZKOWSKI PC
• 22

 23
                                                 By Sar Siesco
 24
                                                 Adrienne R. Jones
 25                                              Attorneys for Plaintiff
 26
            Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 11 of 15




           i filed; Copy hand-delivered
      Originll
      this     day of September, 2019, to:
 2

 3
      Court Administration
 4    MARICOPA COUNTY SUPERIOR COURT
      201 West Jefferson - 4th Floor
 5
      Phoenix, Arizona 85003
 6

 7

 8
 9

10
11

12

13
14

15'
16.
17

18

19

20

21

22

23

24

25

26
                 Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 12  of of
                                                                          Clerk 15the Superior Court
                                                                                  *** Electronically Filed ***
                                                                                       T. Hays, Deputy
                                                                                    12/12/2019 1:10:00 PM
                                                                                      Filing ID 11181217




 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-7346
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
     minuteentries@jshfirm.com
 5
     Attorneys for Defendant Target Stores, Inc.
 6
 7                          SUPERIOR COURT OF THE STATE OF ARIZONA
 8                                       COUNTY OF MARICOPA
 9   ROBERT GRIFFITH, a single man,                        NO. CV2019-008829
10                                            Plaintiff,   DEFENDANT’S ANSWER TO
                                                           PLAINTIFF’S COMPLAINT
11                     v.
                                                           (Assigned to the Honorable Sherry Stephens)
12   TARGET STORES, INC., a Minnesota
     corporation,
13
                                           Defendants.
14
15
                       Defendant Target Stores, Inc. (“Answering Defendant”), by and through
16
     undersigned counsel and for its Answer to Plaintiff’s Complaint, admits, denies and alleges as
17
     follows:
18
                       1.    Answering Defendant admits the allegations contained in paragraph 1 of
19
     Plaintiff’s Complaint.
20
                       2.    In response to paragraph 2 of Plaintiff’s Complaint, this Answering
21
     Defendant admits that it is a Minnesota corporation doing business in Maricopa County,
22
     Arizona. This Answering Defendant denies the remaining allegations contained in paragraph 2
23
     of Plaintiff’s Complaint.
24
                       3.    Answering Defendant admits the allegations contained in paragraph 3 of
25
     Plaintiff’s Complaint.

     8087627.1
                 Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 13 of 15




 1                    4.     In response to paragraph 4 of Plaintiff’s Complaint, this Answering
 2   Defendant admits that this Court has subject matter personal jurisdiction and that venue is
 3   appropriate. This Answering Defendant denies the remaining allegations contained in paragraph
 4   4 of Plaintiff’s Complaint.
 5                    5.     In response to paragraph 5 of Plaintiff’s Complaint this Answering
 6   Defendant admits that it owes its business invitees a duty to warn them of, or remedy,
 7   unreasonably dangerous conditions on the premises of which has notice. This Answering
 8   Defendant denies the remaining allegations contained in paragraph 5 of Plaintiff’s Complaint.
 9                    6.     In response to paragraph 6 of Plaintiff’s Complaint, this Answering
10   Defendant admits that Plaintiff was present on its premises at 1525 South Power Road in Mesa,
11   Maricopa County, Arizona on September 12, 2018. This Answering Defendant denies the
12   remaining allegations contained in paragraph 6 of Plaintiff’s Complaint.
13                    7.     Answering Defendant denies the allegations contained in paragraph 7 of
14   Plaintiff’s Complaint.
15                    8.     Answering Defendant denies the allegations contained in paragraph 8 of
16   Plaintiff’s Complaint.
17                    9.     Answering Defendant denies the allegations contained in paragraph 9 of
18   Plaintiff’s Complaint.
19                    10.    Answering Defendant admits the allegations contained in paragraph 10 of
20   Plaintiff’s Complaint.
                                        AFFIRMATIVE DEFENSES
21
22                    This Answering Defendant asserts the following affirmative defenses:

23                    11.    As and for a separate defense and in the alternative, this Answering
24   Defendant alleges that the Complaint fails to state a claim upon which relief may be granted
25   against this Answering Defendant.
26


     8087627.1                                            2
                 Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 14 of 15




 1                    12.   As and for a separate defense and in the alternative, this Answering
 2   Defendant alleges that Plaintiff was contributorily negligent and/or that any injuries received by
 3   Plaintiff was the result of an intervening/superseding cause or through the negligence of
 4   someone other than this Answering Defendant, all of which bars recovery to Plaintiff herein
 5   from this Answering Defendant.
 6                    13.   As and for a separate defense and in the alternative, this Answering
 7   Defendant alleges that Plaintiff was negligent in whole or in part thereby reducing or eliminating
 8   any damage owing by this Answering Defendant by way of the doctrine of comparative
 9   negligence.
10                    14.   Although this Answering Defendant does not presently have specific facts
11   in support of the remaining defenses, it wishes to put counsel for Plaintiff upon notice that they
12   hereby raise the following defenses which, through subsequent discovery, may indeed be
13   supported by the facts: assumption of risk, statute of limitations, insufficiency of process and
14   insufficiency of service of process and failure to mitigate damages.
15                    15.   As and for a separate defense, and in the alternative, this Answering
16   Defendant alleges that it did not have notice of the allegedly dangerous condition as set forth in
17   Plaintiff’s Complaint, thereby reducing or eliminating any assessment of fault against this
18   Answering Defendant.         Additionally, the incident was not the result of an unreasonably
19   dangerous condition.
20                     WHEREFORE, having fully answered the Complaint, this Answering Defendant

21   requests that judgment be entered in its favor as follows:

22                    1.    Dismissing the Complaint;
23                    2.    Awarding this Answering Defendant its taxable costs; and
24
                      3.    Awarding this Answering Defendant such other and further relief as this Court
25
     deems just and proper.
26


     8087627.1                                            3
                 Case 2:20-cv-00203-CDB Document 1-3 Filed 01/28/20 Page 15 of 15




 1                    DATED this 12th day of December 2019.
 2                                            JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                            By /s/ Jefferson T. Collins
                                                 Jefferson T. Collins
 5                                               40 North Central Avenue, Suite 2700
                                                 Phoenix, Arizona 85004
 6                                               Attorneys for Defendant Target Stores, Inc.
 7
     ORIGINAL of the foregoing electronically filed
 8   this 12th day of December 2019.
 9   COPY of the foregoing mailed/e-mailed
     this 12th day of December 2019, to:
10
11   Sara A. Siesco
     Adrienne R. Jones
12   JONES I RACZKOWSKI PC
     2141 East Camelback Road, Suite 100
13   Phoenix, Arizona 85016
     Attorneys for Plaintiff
14   /s/ Kathy Kleinschmidt
15
16
17
18
19
20
21
22
23
24
25
26


     8087627.1                                      4
